     1   ANDREW HOLLAND (CA SBN 224737)
 2
         MICHAEL HSUEH (CA SBN 286548)
         THOrrS LAW
         400 Main Street, Suite 250
 3
         Los Altos, CA 94022
 4
         Telephone: (650) 327-4200
         Facsimile: (650) 325-5572
         Email: aholland@thoits.com
 5
                mhsueh@thoits.com
                                                                                so2on
 6
         DAVID D. LIN {j?ro hac vice forthcoming)
 7       JUSTIN MERCER (pro hac vice forthcoming)
         LEWIS & LIN, LLC
 8       81 Prospect Street, Suite 8001
         Brooklyn, NY 11201
 9       Telephone: (718) 243-9323
         Facsimile: (718) 243-9326
10       Email: david@iLawco.com
         Email: justin@iLawco.com
][

         Attorneys for Subpoenaing Parties
12
         DR. MUHAMMAD MIRZA and
13
         ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC

14
                                      UNITED STATES DISTRICT COURT
15

16
                                 NORTHERN DISTRICT OF CALIFORNIA                            SK
17       DR. MUHAMMAD MIRZA and
         ALLIED MEDICAL AND DIAGN(T5TIC
                                                       1c9n.80 146MISG
18       SERVICES, LLC,
                                                          (Case No. l:18-cv-06232-LAP Pending in
19                                                        Southern District of New York)
                        Subpoenaing Parties,
20                                                        NOTICE OF MOTION AND MOTION TO
                vs.
                                                          ENFORCE COMPLIANCE WITH THIRD
21
                                                          PARTY SUBPOENA
         YELP, INC.,
22
                                                          Hearing Information
23                      Subpoenaed Party.                 Date: TBD
                                                          Time: TBD
24
                                                          Courtroom: TBD

25

26

27

28




             Notice OF Motion and Motion to Enforce Compliancf. with Third Party Subpohna (Yelp, Inc.)
